Name: 82/190/EEC: Commission Decision of 26 February 1982 establishing that the apparatus described as 'Perkin- Elmer - atomic absorption spectrophotometer, model 5000' may not be imported free of Common Customs Tariff duties
 Type: Decision_ENTSCHEID
 Subject Matter: mechanical engineering;  tariff policy;  natural and applied sciences;  health
 Date Published: 1982-03-31

 Avis juridique important|31982D019082/190/EEC: Commission Decision of 26 February 1982 establishing that the apparatus described as 'Perkin- Elmer - atomic absorption spectrophotometer, model 5000' may not be imported free of Common Customs Tariff duties Official Journal L 085 , 31/03/1982 P. 0029 - 0029*****COMMISSION DECISION of 26 February 1982 establishing that the apparatus described as 'Perkin-Elmer - atomic absorption spectrophotometer, model 5000' may not be imported free of Common Customs Tariff duties (82/190/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (5), and in particular Article 7 thereof, Whereas, by letter dated 28 August 1981, Italy has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as 'Perkin-Elmer - atomic absorption spectrophotometer, model 5000', to be used for the study of methodology and the development of new techniques for the analysis of compounds in the field of pharmacy, should be considered to be a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 4 February 1982 within the framework of the Committeee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is a spectrophotometer; whereas its objective technical characteristics such as the answer in the whole of the spectral field of the analysis and the use to which it is put make it specially suited to scientific research; whereas, moreover, apparatus of the same kind are principally used for scientific activities; whereas it must therefore be considered to be a scientific apparatus; Whereas, however, on the basis of information received from Member States, apparatus of scientific value equivalent to the said apparatus, capable of being used for the same purposes, are currently being manufactured in the Community; whereas this applies, in particular, to the apparatus 'SP 1900/1950' manufactured by Pye Unicam Ltd, York Street, UK-Cambridge, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as 'Perkin-Elmer - atomic absorption spectrophotometer, model 5000', which is the subject of an application by Italy of 28 August 1981, may not be imported free of Common Customs Tariff duties. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 February 1982. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 184, 15. 7. 1975, p. 1. (2) OJ No L 134, 31. 5. 1979, p. 1. (3) OJ No L 318, 13. 12. 1979, p. 32.